TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


ON MOTION FOR RECONSIDERATION EN BANC




NO. 03-07-00025-CV


Texas Citizens for a Safe Future and Clean Water and Mr. James G. Popp, Appellants

v.

Railroad Commission of Texas and Pioneer Exploration, Ltd., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-01-06-001303, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


O R D E R
PER CURIAM
The Railroad Commission of Texas and Pioneer Exploration, Ltd. have each filed
motions for rehearing en banc.  The motions are denied.
It is ordered May 23, 2008.



Before Chief Justice Law, Justices Patterson, Puryear, Pemberton, Waldrop and Henson
    Concurring Opinion by Justice Waldrop, joined by Justices Puryear and Pemberton
    Concurring Opinion by Justice Pemberton, joined by Justice Waldrop